
	
		I
		112th CONGRESS
		1st Session
		H. R. 3018
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  temporary surtax on increases in retained earnings of domestic
		  corporations.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Assets Should be used to
			 Hire Act.
		2.Temporary surtax
			 on increases in retained earnings of domestic corporations
			(a)In
			 generalPart II of subchapter
			 A of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating
			 section 12 as section 13 and by inserting after section 11 the following new
			 section:
				
					12.Temporary surtax
				on increases in retained earnings of domestic corporations
						(a)In
				generalIn the case of a
				domestic corporation for any taxable year beginning during 2011 or 2012, there
				is hereby imposed (in addition to any other tax imposed by this part) a tax
				equal to 40 percent of the excess (if any) of—
							(1)the retained earnings of such corporation
				for such taxable year, over
							(2)the average
				retained earnings of such corporation for the 3 taxable years immediately
				preceding such taxable year.
							(b)Exceptions
							(1)Retained
				earnings required by lawSubsection (a) shall not apply to so
				much of the excess described in such subsection as is attributable to any
				increase in retained earnings which is required by Federal law or
				regulation.
							(2)Small business
				exceptionSubsection (a)
				shall not apply to any corporation for any taxable year with respect to which
				the retained earnings of such corporation for such taxable year is less than
				$5,000,000. For purposes of this paragraph, all persons treated as a single
				employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of
				section 414, shall be treated as one person.
							(3)Corporations not
				in existence for entire base periodSubsection (a) shall not
				apply to any corporation if such corporation was not in existence for the
				entire 3 taxable year period referred to in subsection (a)(2).
							(c)Retained
				earningsFor purposes of this
				section, the term retained earnings means, with respect to any
				taxable year, the excess (if any) of—
							(1)the retained earnings of such corporation
				as of the end of such taxable year, over
							(2)the retained
				earnings of such corporation as of the beginning of such taxable year.
							Appropriated and unappropriated
				retained earnings shall be taken into account under paragraphs (1) and
				(2).(d)Treatment of
				predecessorsAny reference in this section to a corporation shall
				include a reference to any predecessor of such
				corporation.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part II of subchapter A of chapter 1 of such Code is amended by
			 redesignating the item relating to section 12 as an item relating to section 13
			 and by inserting after the item relating to section 11 the following new
			 item:
				
					
						Sec. 12. Temporary surtax on increases in retained earnings of
				domestic
				corporations.
					
					.
			(c)Deficit
			 reductionThe increase in
			 Federal revenue resulting from the amendments made by this section shall be
			 deposited in the Treasury and used for Federal budget deficit reduction or, if
			 there is no Federal budget deficit, for reducing the Federal debt in such
			 manner as the Secretary of the Treasury considers appropriate.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
